Evidence were presented by both parties, and the Court, after careful consideration of the evidence and the law, and it being fully advised, makes its Findings of Fact, Conclusions of Law, and Judgment as follows:
FINDINGS OF FACT
1. That the real property in question is a part of the estate of the Coleman family of Pago Pago, American Samoa.
2. That defendants came to live on the property by permission of Mabel Coleman also known as Tali Mabel, deceased, a member of the Coleman family.
3. That defendants are not related in any manner to the Coleman family.
4. That no assignment of land has been made to defendants; that defendants have lived on the property in question as licensee.
5. That Mabel T. Foster, daughter of Mabel Coleman or Tali Mabel, has now withdrawn permission granted defendants by her mother.
From the foregoing Findings of Fact, the Court hereby makes its Conclusion of Law.
*611. The petition to evict the defendants from the premises should be granted.
2. Mabel T. Foster, daughter of Tali Mabel, deceased, has the right to withdraw permission granted to defendants to live on the land by her mother.
IT IS THEREFORE ORDERED, DECREED AND ADJUDGED:
1. The petition to evict defendants from the property in question is hereby granted.
. 2. That defendants have 60 days to remove themselves and their property from the premises.
3. Court costs in the amount of $25 shall be paid by defendants within 30 days from the date this decision becomes final.